Case: 17-30095       Document: 00514403901         Page: 1     Date Filed: 03/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                     No. 17-30095                           March 27, 2018
                                   Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
KYLE SMITH HAUENSTEIN,

                                                  Plaintiff - Appellee

v.

WILLIAM HILTON,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:14-CV-3188


Before BARKSDALE, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Kyle Smith Hauenstein, Louisiana prisoner # 624748, filed a civil-rights
complaint, pursuant to 42 U.S.C. § 1983, against William Hilton, the Rapides
Parish Sheriff, and Pat Ashley, the Assistant Warden at the Rapides Parish
Detention Center-I (RPDC-I). He alleged: while he was a pretrial detainee at
the RPDC-I, prison officials delayed adequate medical treatment for an




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-30095     Document: 00514403901      Page: 2   Date Filed: 03/27/2018


                                   No. 17-30095

infection on his right foot and were deliberately indifferent to his serious
medical needs.
      The parties’ joint motion seeking voluntarily to dismiss the claims
against Assistant Warden Ashley without prejudice was granted. And, Sheriff
Hilton moved for summary judgment, claiming, inter alia, qualified immunity
with respect to the § 1983 claims asserted against him in his individual
capacity. The court, inter alia, denied qualified immunity, and Sheriff Hilton
filed this interlocutory appeal.
      Our jurisdiction to review the denial of a summary-judgment motion
based on qualified immunity is limited. Kinney v. Weaver, 367 F.3d 337, 346
(5th Cir. 2004) (en banc). We consider only “whether the district court erred
in assessing the legal significance of the conduct that the district court deemed
sufficiently supported for purposes of summary judgment”. Id. at 348. The
court’s conclusions regarding the legal consequences of the facts are reviewed
de novo. Id. at 349.
      To overcome a claim of qualified immunity, Hauenstein must: (1) allege
“a violation of a clearly established constitutional right”; and (2) show the
Sheriff’s “conduct was objectively unreasonable in the light of clearly
established law”. Hare v. City of Corinth, 135 F.3d 320, 325 (5th Cir. 1998).
Hauenstein claims a violation of his Eighth Amendment right to adequate
medical care while incarcerated as a pretrial detainee.          E.g., Farmer v.
Brennan, 511 U.S. 825, 832 (1994).
      Sheriff Hilton cannot be held liable for such a violation unless he knew
the healthcare system at RPDC-I “was so deficient as to expose prisoners to
substantial risk of significantly unmet serious medical needs—i.e., was
unconstitutional—and failed to properly attempt to correct it”. Thompkins v.
Belt, 828 F.2d 298, 304 (5th Cir. 1987). Moreover, because the Sheriff is a



                                        2
    Case: 17-30095    Document: 00514403901     Page: 3   Date Filed: 03/27/2018


                                 No. 17-30095

supervisory official, Hauenstein must show the Sheriff:        (1) affirmatively
participated in the acts causing the constitutional deprivation; or (2)
implemented policies evincing a deliberate indifference to prisoners’ medical
needs that caused Hauenstein’s injury. E.g., Mouille v. City of Live Oak, 977
F.2d 924, 929 (5th Cir. 1992), cert. denied 508 U.S. 951 (1993).
      The court denied qualified immunity, in part, because there were fact
issues regarding whether Sheriff Hilton had implemented a constitutionally
deficient policy at RPDC-I of providing routine medical care to prisoners
through the use of paramedics employed by the Coroner’s office. The court
found that the paramedics were independently diagnosing and treating
inmates at RPDC-I without the direct supervision of a physician and that such
conduct was outside the scope of paramedic training, certification, and
licensure. On that basis, the court concluded there were genuine disputes of
material fact on whether the Sheriff was individually liable under § 1983 for
adopting an unconstitutional policy.
      As Sheriff Hilton points out, there is no evidence other prisoners suffered
adverse health outcomes because of RPDC-I’s healthcare system. Further,
Hauenstein’s deposition testimony shows the system worked every time he
sought medical care with the exception of his foot infection.        During his
confinement at RPDC-I, Hauenstein sought treatment for a variety of
ailments, including depression, asthma, syncope, and kidney stones. In each
of those instances, he submitted a sick-call form and was evaluated and treated
by one of the paramedics assigned to RPDC-I, usually within 24 hours. In
addition, the Sheriff cannot be held liable on the theory that he implemented
an unconstitutional policy when the record shows only a single instance in
which the healthcare system at RPDC-I failed to provide adequate medical




                                       3
    Case: 17-30095    Document: 00514403901     Page: 4   Date Filed: 03/27/2018


                                 No. 17-30095

care. E.g., Thompkins, 828 F.2d at 305. Therefore, the court erred in denying
qualified immunity based on the theory of an unconstitutional policy.
      The court also concluded there were genuine disputes of material fact on
whether Sheriff Hilton failed to train the RPDC-I’s guards on obtaining
medical care for prisoners with serious medical issues and whether that failure
caused Hauenstein’s injuries.     Hauenstein’s amended complaint, however,
contains no allegations that Sheriff Hilton failed to train the guards at RPDC-
I regarding prisoner medical care, nor does the summary-judgment evidence
permit such an inference. Moreover, even if the record suggested Sheriff Hilton
failed to train the guards, Hauenstein’s claim would still fail because there is
no evidence of a causal connection between any failure to train and the alleged
denial of adequate medical care. E.g., Thompson v. Upshur Cty., 245 F.3d 447,
459 (5th Cir. 2001) (must show (1) failure to train, (2) causation, and (3)
deliberate indifference).   Accordingly, the court erred in denying qualified
immunity based on a failure to train.
      In sum, because Hauenstein has not shown the healthcare system at
RPDC-I “was so deficient as to expose prisoners to substantial risk of
significantly unmet serious medical needs”, Thompkins, 828 F.2d at 304, he
has not demonstrated “a violation of a clearly established constitutional right”,
Hare, 135 F.3d at 325.
      VACATED and REMANDED for entry of judgment dismissing the
§ 1983 claims against Sheriff Hilton in his individual capacity.




                                        4